Name: Commission Regulation (EEC) No 2136/84 of 25 July 1984 amending Regulation (EEC) No 1054/78 as a result of amendments to Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/22 Official Journal of the European Communities 26 . 7 . 84 COMMISSION REGULATION (EEC) No 2136/84 of 25 July 1984 amending Regulation (EEC) No 1054/78 as a result of amendments to Regulation (EEC) No 337/79 on the common organization of the market in wine HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 1054/78 is hereby replaced by the following : 'Article 3 In the event of an adjustment of a representative rate during the wine-growing year, the new rate shall not apply in connection with the following operations if the conditions or the implementing rules were decided on before the entry into force of the new rate : (a) the distillation operations referred to in Articles 11 , 12a, 15 , 39 , 40 and 41 of Regulation (EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture ('), as last amended by Regula ­ tion (EEC) No 855/84 (2), and in particular Articles 2 (2) and 6 thereof, Whereas Article 3 of Commission Regulation (EEC) No 1054/78 (  '), as last amended by Regulation (EEC ) No 899/84 (4), lays down specific provisions concern ­ ing the application of the representative rates in the wine sector ; whereas Council Regulation (EEC) No 337/79 ( s), as amended by Regulation (EEC) No 1595/ 83 (6), lays down that the price system shall apply for the same period as the marketing year, which begins on 1 September of each year and ends on 31 August of the following year ; Whereas Article 3 of Regulation (EEC) No 1054/78 should therefore be amended in a manner which brings it into line with the amendments made to Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, No 337/79 ; (b) the aid referred to in Articles 14 and 14a of Regulation (EEC) No 337/79 ; (c) the re-storage aid referred to in Article 10 of Regulation (EEC) No 337/79.' Article 2 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984 . For the Commission Poul DALSAGER Member of the Commission ') OJ No L 132, 21 . 5 . 1983 , p. 33 . 2) OJ No L 90 , 1 . 4 . 1984 , p. 1 . &lt;) OJ No L 134, 22 . 5 . 1978 , p. 40 . -) OJ No L 92, 2 . 4 . 1984 , p. 1 . ') OJ No L 54, 5 . 3 . 1979 , p. 1 . « ¢) OJ No L 163 , 22 . 6 . 1983 , p. 48 .